 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   ANN CROPPER, et al.,
                                                         Case No.: 2:19-cv-00629-JCM-NJK
12          Plaintiff(s),
                                                                       Order
13   v.
                                                                   [Docket No. 19]
14   WAL-MART STORES INC.,
15          Defendant(s).
16         Pending before the Court is Defendant’s motion to extend, filed on an emergency basis.
17 Docket No. 19. Plaintiff must file either a notice of non-opposition or a response by 10:00 a.m.
18 on January 3, 2020.
19         IT IS SO ORDERED.
20         Dated: January 2, 2020
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                  1
